235 Ind. 427 (1956)
134 N.E.2d 218
BRATTON
v.
STATE OF INDIANA.
No. 0-442.
Supreme Court of Indiana.
Filed May 16, 1956.
Thomas E. Bratton, pro se.
*428 ACHOR, J.
We are here presented with a paper which petitioner described as "Petition for Review on Certiorari" (in forma pauperis). It would appear that, in fact, petitioner is endeavoring to perfect an appeal from an adverse ruling on his petition for writ of error coram nobis in the hope that this court will order a bill of exceptions including transcript of evidence at public expense. However, this court has held that in matters involving petitions for writ or error coram nobis petitioner is not entitled to a record at public expense. State ex rel. Cutsinger v. Spencer, Judge (1941), 219 Ind. 148, 41 N.E.2d 601; State ex rel. Barnes v. Howard (1946), 224 Ind. 107, 65 N.E.2d 55; certiorari denied, 328 U.S. 842, 66 S. Ct. 1016, 90 L. Ed. 1616.
Furthermore, the legislature has now provided for a public defender whose duty it is to assist poor persons confined to penal institutions of the state in any manner, in which such person may assert he is unlawfully or illegally imprisoned after his time to appeal has expired. § 13-1402, Burns' 1942 Repl. (1953 Supp.), (Acts 1945, ch. 38, § 2, p. 81.)
Section 13-1405, Burns' 1942 Repl. (1953 Supp.) (Acts 1945, ch. 38, § 5, p. 81) provides that the public defender may procure a transcript of any court proceedings on behalf of any person he represents at the expense of the state, or that such public defender may stipulate the facts contained in the record of any court without the same being fully transcribed.
Because of the fact that a petitioner has failed to provide us with a bill of exceptions including a transcript of the evidence as required by Rule 2-40A and because of the fact that petitioner has not availed himself of his right to the services of the public defender through whom a bill of exceptions including a transcript *429 of the evidence might have been obtained at public expense, no issue is presented for this court to consider.
Petition is dismissed.
Bobbitt, C.J., Arterburn, Emmert and Landis, JJ., concur.
NOTE.  Reported in 134 N.E.2d 218.